

117 S876 IS: School Food Modernization Act of 2021
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 876IN THE SENATE OF THE UNITED STATESMarch 18, 2021Ms. Collins (for herself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to require the Secretary of Agriculture to make loan guarantees and grants to finance certain improvements to school lunch facilities, to train school food service personnel, and for other purposes. 1.Short titleThis Act may be cited as the School Food Modernization Act of 2021.2.Loan guarantees and grants to finance certain improvements to school lunch facilitiesThe Richard B. Russell National School Lunch Act is amended by inserting after section 26 (42 U.S.C. 1769g) the following:27.Loan guarantees and grants to finance certain improvements to school lunch facilities(a)DefinitionsIn this section:(1)Durable equipmentThe term durable equipment means durable food preparation, handling, cooking, serving, and storage equipment greater than $500 in value.(2)Eligible entityThe term eligible entity means—(A)a local educational agency or a school food authority administering or operating a school meal program;(B)a tribal organization; or(C)a consortium that includes a local educational agency or school food authority described in subparagraph (A), a tribal organization, or both.(3)InfrastructureThe term infrastructure means a food storage facility, kitchen, food service facility, cafeteria, dining room, or food preparation facility.(4)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(5)School food authorityThe term school food authority has the meaning given the term in section 210.2 of title 7, Code of Federal Regulations (or a successor regulation).(6)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(b)Loan guarantees for assistance to schools for infrastructure improvements and durable equipment
 necessary To provide healthy meals through school meal programs(1)In generalSubject to the availability of appropriations provided in advance in an appropriations Act specifically for the purpose of carrying out this subsection, the Secretary shall issue a loan guarantee to an eligible entity for purposes of financing the construction, remodeling, or expansion of infrastructure or the purchase of durable equipment that will assist the eligible entity in providing healthy meals through the school meal program under this Act.(2)PreferencesIn issuing a loan guarantee under this subsection, the Secretary shall give a preference to an eligible entity that, as compared with other eligible entities seeking a loan guarantee under this subsection, the Secretary determines demonstrates substantial or disproportionate—(A)need for infrastructure improvement; or(B)durable equipment need or impairment.(3)OversightThe Secretary, acting through the Under Secretary for Rural Development, shall establish procedures to oversee any project or purchase for which a loan guarantee is issued under this subsection.(4)Guarantee amountA loan guarantee issued under this subsection may not guarantee more than 80 percent of the principal amount of the loan.(5)Fees and costs(A)In generalThe Secretary shall establish fees for loan guarantees under this subsection that, to the maximum extent practicable, are equal to the total cost of the loan guarantees (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))), as determined by the Secretary.(B)Fee shortfallIf the fees established under subparagraph (A) are not equal to the total cost of the loan guarantees described in that subparagraph, the Secretary may use the funds made available under paragraph (6)(A) to pay for the costs of loan guarantees not covered by the fees.(6)Authorization of appropriations(A)In generalThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2022 through 2026.(B)Technical assistanceThe Secretary may use not more than 5 percent of the amount made available to carry out this subsection for each fiscal year to provide technical assistance to applicants and prospective applicants in preparing applications and creating financing packages that leverage a mix of public and private funding sources.(c)Equipment grants(1)In generalSubject to the availability of appropriations provided in advance in an appropriations Act specifically for the purpose of carrying out this subsection, the Secretary shall award competitive grants to State agencies to award subgrants to eligible entities to purchase the durable equipment needed to serve healthy meals, improve food safety, and help support the establishment, maintenance, or expansion of school meal programs.(2)PreferencesIn awarding a subgrant under this subsection, the State agency shall give preference to an eligible entity that, as compared with other eligible entities seeking a subgrant under this subsection, the State agency determines demonstrates substantial or disproportionate—(A)need for infrastructure improvement; or(B)durable equipment need or impairment.(3)Authorization of appropriations(A)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this subsection for each of fiscal years 2022 through 2026.(B)Technical assistanceThe Secretary may use not more than 5 percent of the amount made available to carry out this subsection for each fiscal year to provide technical assistance to applicants and prospective applicants in preparing applications and creating financing packages that leverage a mix of public and private funding sources..3.Training and technical assistance for school food service personnelThe Richard B. Russell National School Lunch Act is amended by inserting after section 21 (42 U.S.C. 1769b–1) the following:21A.Training and technical assistance for school food service personnel(a)In generalThe Secretary shall carry out a grant program under which the Secretary shall award grants, on a competitive basis, to provide support to eligible third-party training institutions described in subsection (b) to develop and administer training and technical assistance for school food service personnel to meet or exceed nutrition standards under section 4(b)(3) and improve efficacy and efficiency of the school meal program under this Act and the school breakfast program established by section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).(b)Criteria for eligible third-Party institutionsThe Secretary shall establish specific criteria that eligible third-party training institutions shall meet to qualify to receive grants under this section, which shall include—(1)a demonstrated capacity to administer effective training and technical assistance programming to school food service personnel;(2)prior, successful experience in providing or engaging in training and technical assistance programming or applied research activities involving eligible entities, school food service administrators, or directors;(3)prior, successful experience in developing relevant educational training tools or course materials or curricula on topics addressing child and school nutrition or the updated nutrition standards under section 4(b)(3); and(4)the ability to deliver effective and cost-efficient training and technical assistance programming to school food service personnel—(A)at training sites that are located within a proximate geographic distance to schools, central kitchens, or other worksites; or(B)through an online training and assistance program on topics that do not require in-person attendance.(c)Program assistanceThe Secretary shall assist the institutions receiving grants under this section in publicizing and disseminating training and other project materials and online tools to the maximum extent practicable.(d)Federal share(1)In generalThe Federal share of costs for training and technical assistance funded through a grant awarded under this section shall not exceed 80 percent of the total cost of the training and technical assistance.(2)MatchingAs a condition of receiving a grant under this section, the eligible third-party training institution shall provide matching support in the form of cash or in-kind contributions.(e)OversightThe Secretary shall establish procedures to enable the Secretary—(1)to oversee the administration and operation of training and technical assistance funded through grants awarded under this section; and(2)to ensure that the training and assistance is operated consistent with the goals and requirements of this Act.(f)Authorization of appropriations(1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this section for each of fiscal years 2022 through 2026.(2)Technical assistanceThe Secretary may use not more than 5 percent of the amount made available to carry out this section for each fiscal year to provide technical assistance to applicants and prospective applicants in preparing applications and creating financing packages that leverage a mix of public and private funding sources..4.Report to CongressNot later than 1 year after funds are made available to carry out the amendments made by this Act, and annually thereafter, the Secretary of Agriculture shall submit to Congress a report on the progress of the Secretary in implementing the amendments made by this Act.